Title: To George Washington from Joshua Wentworth, 2 July 1776
From: Wentworth, Joshua
To: Washington, George



Sir
Portsmouth [N.H.] July 2d 1776

I was Honour’d with your favor of 15t. Ulto ⅌ post, Inclosing resolves of The Honble Continental Congress wch fully answers the purpose of my request to Stephen Moylan Esq., and shall persue, a mode consistant toe the resolves—and as they point the line of duty shall Omit troubleing Your Excellency any further—I shou’d not have been so pressing to Mr Moyland had I been posses’d of the Continental resolves, previous to Your Excellencys favoring me with them.
I am inform’d the Gentlemen that Petition’d the Congress have not receiv’d any determination, nor do I suppose the former resolves will be Counteracted to avail prejudicial to the Captors.
The Agents of Your Excellencys appointment to the Wester’d of this Port, I here are confirm’d by the Continental Congress—I presume to Solicit Your Excellencys recommendation, for my confirmation If you stil think me worthy of that trust—I am the more enduced to trouble Your Excellency, as I was first Honour’d with your Commission, & vainly attempt to assure You Sir that my Study shall be to merritt the Confidence of the Continent being with Respect Your Excellencys Most obt & very hl. Servt

Josh. Wentworth

